719 S.E.2d 30 (2011)
STATE of North Carolina
v.
Megan Sue OTTO.
No. 523A11.
Supreme Court of North Carolina.
December 2, 2011.
William P. Hart, Jr., Assistant Attorney General, for State of North Carolina.
Leslie Robinson, Greenville, for State of North Carolina.
W. Clark Everett, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by State of NC on the 1st of December 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 2nd of December 2011."